Pee Cubiam:
This was an appeal of the school district of Elk township from the order of the Court of Quarter Sessions of Clarion county *4annexing certain lands to the school district. As no appeal lies in such case, we can only consider it as upon the certiorari, which brings up nothing but the record.
The first four specifications go to the merits, with which we have nothing to do.
The fifth specification alleges that “ the report of the commissioners is fatally defective, in that it does not appear that they inquired into the propriety of granting the prayer of the petitioners,” etc. The report sets forth that they “ have viewed the lands mentioned in said order, with the surroundings, in reference to the school facilities, the locations of the schoolhouses, and the public roads to said schools.” The commissioners then proceed to state that they are of opinion the lands in question should be annexed to the school district. This we think quite sufficient. It is true, they do not use the very language of the act of assembly, but they do show that they have considered the very matters necessary to an intelligent judgment, and that, as the result of such consideration, the prayer of the petitioners should be granted.
The appeal is quashed, at the costs of the appel- / . lant, and the proceedings affirmed upon the
certiorari.